


110 HCON 221 IH: Honoring all Americans serving in the Armed

U.S. House of Representatives
2007-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 221
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2007
			Mr. Udall of Colorado
			 (for himself, Ms. Hooley,
			 Ms. Jackson-Lee of Texas,
			 Ms. Schakowsky,
			 Mr. Lantos,
			 Mr. Grijalva,
			 Mrs. Maloney of New York,
			 Mr. Davis of Illinois,
			 Mrs. Christensen,
			 Mr. Kucinich,
			 Mr. Oberstar,
			 Mr. DeFazio,
			 Ms. Corrine Brown of Florida,
			 Ms. Kilpatrick,
			 Mr. Fattah,
			 Mr. Stark,
			 Mr. McGovern,
			 Mr. Doyle,
			 Ms. Watson, and
			 Ms. Clarke) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Honoring all Americans serving in the Armed
		  Forces of the United States and condemning the attack by broadcaster Rush
		  Limbaugh on the integrity and professionalism of some of those
		  Americans.
	
	
		Whereas on September 26, 2007, the broadcaster Rush
			 Limbaugh told a nationwide radio audience that members of the Armed Forces who
			 have expressed disagreement with current policies of the United States
			 regarding military activities in Iraq are phony soldiers;
			 and
		Whereas such a description constitutes an unwarranted slur
			 on the integrity and professionalism of members of the Armed Forces who
			 exercise their constitutional right to express their opinions regarding public
			 policy in a manner consistent with good order and discipline: Now, therefore,
			 be it
		
	
		1.Congress makes the following
			 findings:
			(1)Americans serving
			 in the United States Armed Forces have volunteered for such service and have
			 not been drafted for that purpose.
			(2)Those who serve in
			 the Armed Forces deserve the respect of all Americans for their willingness to
			 undertake that service.
			(3)Those who serve in
			 the Armed Forces do not relinquish their constitutional right to express their
			 opinions regarding public policy in a manner consistent with good order and
			 discipline.
			(4)The dedication and
			 honor of Americans serving in the Armed Forces should not be impugned because
			 of their exercise of such right.
			2.Congress—
			(1)recognizes the
			 service of all members of the Armed Forces serving in good standing and with
			 honor to defend the United States, and the personal sacrifices made by them and
			 their families;
			(2)commits to judge
			 the merits of the opinions of members of the Armed Forces regarding the
			 policies of the United States, including those related to military actions in
			 Iraq, without prejudice or personal bias, including refraining from unwarranted
			 personal attacks;
			(3)condemns in the
			 strongest possible terms the personal attacks made by the broadcaster Rush
			 Limbaugh impugning the integrity and professionalism of Americans serving in
			 the Armed Forces who have expressed opinions regarding military actions in
			 Iraq;
			(4)honors all members
			 of the Armed Forces and civilian personnel serving in harm's way, as well as
			 their families; and
			(5)pledges to debate
			 any supplemental funding request or any policy decisions regarding the war in
			 Iraq with the solemn respect and the commitment to integrity that the
			 sacrifices of these members of the Armed Forces and civilian personnel
			 deserve.
			
